Citation Nr: 1641500	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  10-43 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a bilateral pes planus. 

2.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from May 1965 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2016.  A transcript of that proceeding is associated with the record.  The record was also held open for 30 days in order to allow the Veteran and his representative additional time to submit medical records.  Thereafter, the Veteran's representative submitted additional evidence with a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Virtual VA contains records that are either duplicative of the documents in VBMS or not relevant to the issues on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to the adjudication of the claims. 

The Veteran's May 1965 enlistment examination did not note any back or foot abnormalities.  As such, the Veteran is presumed to have been in sound condition at entry into service.  38 U.S.C.A. § 1111 (West 2015); 38 C.F.R. § 3.304(b) (2015).  In order to rebut this presumption, it must be shown with clear and unmistakable evidence that the disorders preexisted service and were not aggravated by service.  Id.  

Regarding the claim for service connection for a bilateral pes planus, the Veteran has not been afforded a VA examination.  As stated above, no foot abnormalities were noted on the Veteran's May 1965 enlistment examination.  His service treatment records show that he was diagnosed with pes planus in June 1965, approximately one month after his enlistment into service.  Additionally, during the January 2016 Board hearing, the Veteran testified that he was first informed that he had flat feet at his induction into service.  See Board hearing transcript, at 7-8.  The post-service private medical records show that the Veteran has been diagnosed with chronic flat foot pain, excessive pronation, hallux valgus, and bunions.  See January 2009 private podiatry record.  Moreover, the Veteran has contended that his symptoms have been ongoing since his military service.  See January 2016 statement in support of claim.  Given the facts outlined above, the Board finds that a VA examination and medical opinion are necessary to make a determination on the claim.  

Regarding the claim for service connection for a back disorder, the Board finds that a remand is necessary to obtain a fully adequate VA medical opinion.  In his February 2008 notice of disagreement, the Veteran acknowledged that he had a back condition prior to his induction into the military.  Subsequently, during the January 2016 Board hearing he denied having a preexisting back condition.  See Board hearing transcript, at 19.  However, he also stated that he fell on his back while playing sports prior to service.  The Veteran's service treatment records show that he sought treatment for a back disorder in June 1965.  Additionally, according to a June 10, 1965, radiology report, the Veteran reported that he had a history of being turned down for employment due to a bad back.  Moreover, a June 25, 1965, narrative summary noted that the Veteran reported having difficulty with low back pain for many years.  

The post-service medical evidence shows that the Veteran received treatment for a back injury sustained while working for the United States Postal Service.  See, e.g., July 1996 and June 2001 private treatment records.  

The Veteran was afforded a VA examination in June 2010 during which he was diagnosed with spondylolysis, spondylolisthesis, severe foraminal narrowing, and degenerative joint disease.  The examiner noted that the spondylolysis onset prior to service.  However, she did not address whether the Veteran's back disorder clearly and unmistakably existed prior to service and whether it was aggravated beyond its natural progression.  Rather, the examiner stated that she could not resolve the issue without resorting to speculation.  Subsequently, the AOJ obtained an addendum opinion in August 2010.  However, the examiner merely stated that little more could be written and noted that it had been more than 45 years since the Veteran's separation from service.

The Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010) (noting that the phrase, "without resort to mere speculation," must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled).  For these reasons, the Board finds that an additional VA medical opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In addition, as noted above, the record was held open for 30 days to allow the Veteran the opportunity to submit private treatment records.  The Veteran's representative subsequently submitted private treatment records from Dr. S.K. (initials used to protect privacy) dated from June 2008 to January 2009.  However, during the January 2016 Board hearing, the Veteran reported that he received treatment from Dr. S.K. for approximately 10 years.  See Board hearing transcript, at 31.  Therefore, on remand, the AOJ should attempt to obtain any other outstanding and relevant private treatment records.  

Furthermore, the record reflects that the AOJ attempted to obtain records from the Social Security Administration (SSA) and received a negative response.  However, there is no indication that the AOJ provided the Veteran proper notice regarding the inability to obtain such records.  Therefore, a remand is required.  38 C.F.R. § 3.159(e).  

Lastly, the Veteran reported that he filed workers' compensation claims in approximately 1978 and 1984 for back injuries sustained while working at the United States Postal Service.  See, e.g., June 2007 statement in support of claim.   However, the workers' compensation records that are currently associated with the claims file are incomplete.  Therefore, the AOJ should attempt to obtain any available workers' compensation records.  

The Board reminds the Veteran that the "duty to assist is not always a one-way street."  A veteran is expected to cooperate in the efforts to adjudicate the claim, and his failure to do so would subject him to the risk of an adverse adjudication based on an incomplete and underdeveloped record. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his foot and back disorders that are not already of record.  A specific request should be made for authorization to obtain records from Dr. S.K.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  The AOJ should attempt to obtain any records pertaining to the Veteran's claims for workers' compensation benefits from the United States Postal Service for a back injury.  He reportedly filed such claims in 1978 and 1984.

If an authorization is needed from the Veteran, it should be requested.  All records obtained and any responses received must be associated with the claims file. 

3.  The AOJ should notify the Veteran of the inability to obtain records from the Social Security Administration, in accordance with 38 C.F.R. § 3.159(e).   

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any foot disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify all current foot disorders. 

For each diagnosis identified, the examiner should state whether the disorder clearly and unmistakably preexisted the Veteran's active duty service from May 1965 to July 1965.

If so, the examiner should state whether there was an increase in the severity of the preexisting foot disorder during service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

For each diagnosis that did not clearly and unmistakably preexist service, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service, to include any symptomatology therein.

In rendering his or her opinion, the examiner should consider the following:

1) the Veteran's statements regarding the onset of his foot disorder (see, e.g., June 2007 statement in support of claim; January 2016 Board hearing transcript; and January 2016 correspondence); 2) the May 1965 enlistment examination;  3) the June 4, 1965, service treatment record that noted the Veteran had flat feet and was provided A-9 arch supports; 4) the June 9, 1965, service treatment record that noted an assessment of pes planus with no other significant abnormality;  5) the June 24, 1965, report of medical examination that showed a normal clinical evaluation of the feet; and 6) the January 2009 private podiatry record from Dr. S.K. that noted chronic pain in the arches of the Veteran's feet and assessments of flatfeet, hallux valgus, and excessive pronation.

(The term "clear and unmistakable" means that the evidence is undebatable.) 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify all current back disorders. 

For each diagnosis identified, the examiner should state whether the disorder clearly and unmistakably preexisted the Veteran's active duty service from May 1965 to July 1965.

If so, the examiner should state whether there was an increase in the severity of the preexisting back disorder during service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

For each diagnosis that did not clearly and unmistakably preexist service, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service, to include any symptomatology therein.

In rendering his or her opinion, the examiner should consider the following: 1) the Veteran's statements regarding his symptoms of back pain (see, e.g., May 2007 correspondence; June 2007 statement in support of claim; February 2008 notice of disagreement; December 2008 correspondence; January 2016 Board hearing transcript; and January 2016 correspondence); 2) the May 1965 enlistment examination; 3) the June 10, 1965, radiology request that noted the Veteran reported a history of being turned down for employment due to a bad back; 
4) the June 10, 1965, radiology findings that showed minimal scoliosis of the dorsal spine and bilateral spondylolysis of L-5; 5) the June 24, 1965, report of medical examination that noted an abnormal evaluation of the spine and an assessment of spondylolysis; 6) the June 26, 1965, narrative summary that noted the Veteran reported difficulty with low back pain for many years;   
and 7) the June 2010 VA examination and August 2010 VA medical opinion. 

(The term "clear and unmistakable" means that the evidence is undebatable.) 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

7.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




